Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 3 recites the term “the fluid end”, this should read “a fluid end”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta et al (US Patent No. 10,801,491) in view of Buisine et al (4,705,459) in view of Zhang et al (US Patent No. 9,920,615).

Urdaneta teaches:

limitations from claim 1, a monitoring system (FIG. 5) for a wellbore pressure pump (200), comprising: a position sensor (302; C. 10 Lines 49-67) positionable on the pressure pump to generate a position signal representing the position of a rotating member of the pressure pump (C. 11 Lines 1-17); and a torque sensor positionable on or proximate to the pressure pump to generate a torque signal representing torque of a component of the pressure pump (C. 9 Lines 39-48; see “operational torque”), the torque signal being usable with the position signal to determine a condition in the pressure pump (C. 11 Lines 53-67; C. 13 Lines 45-67); a computing device (310) communicatively coupled to the strain gauge, the position sensor, and the torque sensor, the computing device including a processing device (312) and a memory device (314) storing instructions that are executable by the processing device (C. 12 Lines 8-21);

Urdaneta teaches the use of pump pressure (see sensors 606-607), torque (C. 9 Lines 39-48), and position (sensors 302) to determine a health of the pump, but is silent as to a strain gauge on the pump;

Buisine teaches:

limitations from claim 1, a pump (FIG. 1-2), wherein a strain gauge (20) is positioned on the pump in order to monitor a strain/pressure condition of the pump (C. 5 Line 64 through C. 6 Line 6 teaching strain gauges to measure pressure in the inlet, outlet, or pumping chamber; it is inherent in a strain gauge to detect strain on the body upon which it is mounted, hence the term “strain” gauge);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize known pressure sensors to measure the pressure in the pump of Urdaneta, such as strain gauges as taught by Buisine, in order to reach an expected result (i.e. the measurement of pressure). Additionally, strain gauges are known to provide unobtrusive pressure sensing by being positioned outside of the fluid chambers/paths in which the fluid flows);

Urdaneta teaches utilizing measured parameters to determine a pump condition (C. 11 Lines 53-67; C. 13 Lines 45-67; C. 14 Lines 12-34), but does not teach using torque to determine a condition location;

However, Zhang teaches a pump (34) including a torque sensor (38); wherein the torque is compared to an expected pump information (see charts at FIG. 3-8, and flow chart at FIG. 9) to identify a condition (cavitation, leakage, etc; C. 4 Lines 1-58 for example) and its location (the torque sensor is located on the pump, and determines conditions such as cavitation and leakage, cavitation occurs within the pump chamber and therefore to some degree the torque determines a location of the condition as in the pump);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to incorporate the torque based monitoring of Zhang into the pumping system of Urdaneta, in order to reduce maintenance and downtime of the pumping system (C. 5 Lines 19-21 of Zhang);





Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisine et al (US Patent No. 4,705,459) in view of Kaufmann et al (US PGPub No. 2019/0154019) in view of Zhang et al (US Patent No. 9,920,615).

Buisine teaches:

limitations from claims 1 and 9, a monitoring system/method for a wellbore pressure pump (see FIG. 1-2), the pump including a valve (4, 7) actuatable to open and close at actuation points that are detectable by a strain gauge (C. 5 Lines 3-35 and 64-68), comprising: a strain gauge (20) positionable on a pressure pump to generate a strain signal representing strain in a chamber of the pressure pump (C. 5 Line 64 through C. 6 Line 6 teaching strain gauges to measure pressure in the inlet, outlet, or pumping chamber; it is inherent in a strain gauge to detect strain on the body upon which it is mounted, hence the term “strain” gauge); a position sensor (25) positionable on the pressure pump to generate a position signal representing the position of a member of the pressure pump (C. 6 Lines 11-18); a computing device communicatively coupled to the strain gauge, the position sensor, and the torque sensor, the computing device including a processing device for which instructions are executable by the processing device (Buisine teaches calculating characteristics of the pump based on a number of inputs, C. 2 Lines 1-14; Kaufmann teaches a controller receiving inputs, FIG. 1 “4-7”; neither explicitly teaches a processor, however it is widely known in the art of pump control to utilize a computer processor to perform complex calculations based on a plurality of inputs, and it would have been obvious to one of ordinary skill in the art to provide such a processor in the pump monitoring system of Buisine in order to quickly and accurately perform the calculations of the method);
 
Buisine teaches utilizing the strain gauge signal (representative of pressure) and the position signal to determine pump end information and condition data (C. 6 Lines 19-53; flow and efficiency), but silent as to incorporation of a torque value in condition determination;

Kaufmann teaches:

limitations from claim 1, a reciprocating pump (FIG. 4) including a position sensor (measuring system 5, or alternatively an encoder; paragraphs 53 and 59 for example) measuring a rotating member of the pump (Buisine teaches a proximity sensor rather than a rotary sensor, however using a rotary encoder to determine a linear position is known as taught by Kaufmann and would have been an obvious substitution, achieving the expected result of determining a linear piston position) and a torque sensor (strain gauges for example; paragraph 24) positionable on or proximate to the pressure pump to generate a torque signal representing torque of a component of the pressure pump, the torque signal being usable with fluid end information from a pressure signal (see pressure measurement means 6, paragraph 55) and the position signal to determine a condition in the pressure pump (paragraphs 37 and 56 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to incorporate a torque value into the monitoring system of Buisine (which already includes strain/pressure and position values), as taught by Kaufmann, in order to further and more robustly monitor the health of the pump by correlating pressure, position, and torque with an increase in wear (paragraphs 37 and 56 of Kaufmann). 

Buisine does not teach utilizing a torque signal to determine a condition and its location;

However, Zhang teaches a pump (34) including a torque sensor (38); wherein the torque is compared to an expected pump information (see charts at FIG. 3-8, and flow chart at FIG. 9) to identify a condition (cavitation, leakage, etc; C. 4 Lines 1-58 for example) and its location (the torque sensor is located on the pump, and determines conditions such as cavitation and leakage, cavitation occurs within the pump chamber and therefore to some degree the torque determines a location of the condition as in the pump);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to incorporate the torque based monitoring of Zhang into the pumping system of Buisine, in order to reduce maintenance and downtime of the pumping system (C. 5 Lines 19-21 of Zhang);



Buisine further teaches:

limitations from claim 2, further comprising the processor to cause the processing device to: determine actuation points for one or more valves of the chamber using the strain signal (C. 5 Lines 17-34 teaching time instants of valve actuation; C. 5 Lines 64-68 teaching the use of strain gauge measurements in the determination); determine a movement of a displacement member for the chamber (C. 6 Lines 11-18) by correlating the position of the rotating member with an expression representing a mechanical correlation of the displacement member to the rotating member (Buisine teaches a proximity sensor rather than a rotary sensor, however using a rotary encoder to determine a linear position is known as taught by Kaufmann and would have been an obvious substitution, achieving the expected result of determining a linear piston position; see paragraphs 53, 59 of Kaufmann); and determine information corresponding to a fluid end of the pressure pump by correlating the actuation points with the movement of the displacement member (see for example C. 2 Lines 5-14 and C. 5 Lines 26-34 “volumetric efficiency” and “delivery rate”);

limitations from claim 5, wherein the information corresponding to the fluid end of the pressure pump includes at least a bulk modulus of fluid (C. 3 Lines 47-66; in particular the compressibility of the fluid which is the inverse of the bulk modulus and thus the bulk modulus is also a known value, as affected by gas bubbles for example) in the fluid end and a flow rate of fluid (C. 5 Lines 26-34) through the pressure pump;

limitations from claim 6, wherein the information corresponding to the fluid end of the pressure pump includes actuation delays corresponding to cavitation in the chamber or a leak in a valve of the one or more valves (see C. 6 Lines 35-53), wherein the actuation delays correspond to a delay in an opening or a closing of the valve (C. 2 Lines 28-31 and C. 6 Lines 32-39);



Kaufmann further teaches:

limitations from claim 7, wherein the torque sensor is positionable on a power end of the pressure pump (see paragraph 24, strain gauges on a motor shaft), wherein the component having the torque represented by the torque signal is located in the power end or across a power source for the pressure pump (paragraph 24, motor shaft; see FIG. 4), and wherein the condition corresponds to a malfunction of the component (paragraph 56);



Regarding claims 8:

Kaufmann teaches a torque sensor (strain gauge) attached to a shaft of the motor (14) rather than a transmission (15) of the motor; However, it has been held that the rearrangement of parts, which are otherwise taught by the prior art, requires only routine skill in the art (see MPEP 2144.04 Section VI. C). In this case, positioning the torque sensor of Kaufmann at a transmission portion of a motor rather than on a motor shaft would not modify the operation of the pump, as a torque value of the system would still be acquired. Additionally, it would have been obvious to position the torque sensor at various locations of the pump in order to take into consideration desired pump design specifications such as space requirements, accessibility of the sensor, and type of sensor used.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art to Zhang has been relied upon to teach a torque comparison related to a particular pump condition.


Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 3 includes the limitations of claim 2 and further recites the limitation …determine the condition in the pressure pump by comparing the torque signal to an expected torque value based on the information corresponding to a fluid end. The closest prior art to Buisine and Kaufmann do not teach this relationship. Buisine is silent as to any torque measurement and/or comparison. Kaufmann teaches a torque measurement, but does not compare torque values as claimed, instead comparing the torque to a defined relationship to the pressure, flow rate and positions of the pump.
	Claims 9 and 15 recites limitations requiring a determination of a pump condition via a torque comparison, wherein an expected torque value is determined from a strain signal and a position measurement, such that the location of the condition is know. The use of strain and position to determine an expected torque, to be compared to an actual torque is not taught by the art.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746